Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner notes the language “by primarily gravity energy” with regard to delivery in Claim 13 means the force of gravity primarily propels the particles.  This would not exclude vibrating the particles along an inclined platform since the vibration merely allows the particles to overcome the friction of the platform while the force of gravity supplies the energy to persistently move the particles in the same direction.  Nor does it exclude the vacuum from capturing the gravity fed particles before reaching their final location since the particles would have already delivered through the inlet by this time.  However, since the force of gravity must be the primary driving force of delivery, Examiner submits it does exclude active delivery forces such as blown air to drive the particles through an inlet.  
Further note Claim 13 recites the unmasked (exposed to vacuum) contoured narrower crotch region causes location of the particles to concentrate in the front region.  This clearly implies the particles are distributed to a higher basis weight in the front region due to the shape of the unmasked vacuum region, the vacuum thus causing the distribution.  
Yasumura (US 2003/0236510) teach all groupings of particles may be disposed via variations in suction utilizing masks and provides no specific reasoning to dispose 
Although Baker (US 2003/0130638) teaches a similar method of utilizing recessed unmasked areas with different suction force to spread the particles as desired, including utilizing a carrier on the vacuum drum and top sheet and adhesives to hold the particle in place (See Baker, page 9, paragraph [0098]), the references provide no motivation to coat a first disposed group of particles with adhesive prior to disposing a second group of particles thereon, but only teaches adhesive on the outer layers.  Thus, although coating adhesive between SAP particle layers and vacuum distributing via a mask are both known, when using vacuum guidance as in Baker and Yasumura, the particles are organized and held by vacuum and thus an intermediate adhesive coating as in Sawyer would not appear necessary unless distribution was even.  Thus, there would appear to be no reason to separate the coating steps with adhesive coating in between since the art indicates an initial coating and a final coating would appear sufficient and provides no specific motivation to coat adhesive between deposits when a vacuum deposition technique enables uneven distribution as claimed is utilized.  
Further, as recited in the previous rejected mailed 9/21/21, it likely would have been obvious to utilize vacuum, as opposed to air stream for feeding particles, while still distributing them unevenly as in Sawyer.  However, using interposed adhesive in Sawyer is the means for uneven distribution and thus when using such interposed 
Thus, in forming pulpless cores, the prior art does not teach or suggest using an adhesive disposed between particle layers wherein each of the particle layers are distributed unevenly in forming an absorbent material by the vacuum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746